Citation Nr: 0517825	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-11 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a compound fracture of the left femur 
with internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in relevant part, denied an 
increased rating for the residuals of a compound fracture of 
the left femur with internal derangement of the left knee and 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for rotator cuff syndrome of the right shoulder.  

The veteran timely filed a notice of disagreement with 
respect to both issues, and in March 2003 the RO issued the 
veteran a Statement of the Case.  In response, in May 2003 
the veteran submitted a VA Form 9 stating that he was only 
appealing the issue of entitlement to an increased rating for 
the residuals of a compound fracture of the left femur with 
internal derangement of the left knee.  Thus, the issue of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for rotator 
cuff syndrome of the right shoulder is not a part of the 
current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
residuals of a compound fracture of the left femur with 
internal derangement of the left knee are more disabling than 
currently evaluated.  

The Board observes that the veteran's residuals of a compound 
fracture of the left femur may also involve manifestations 
associated with his left hip, thigh, and knee.  In this 
regard, the record contains complaints of pain in the left 
hip, femur, and knee, and chronic swelling of the entire leg.  
The record also contains evidence of left knee instability 
and degenerative joint disease of the left knee.  The Board 
therefore finds that the September 2001 VA examination is 
inadequate because it does not address any findings related 
to the veteran's left hip or thigh, or state whether the 
instability and degenerative joint disease of the left knee 
are manifestations of the veteran's residuals of the compound 
fracture of the left femur with internal derangement of the 
left knee.  

Given the above, the RO should schedule the veteran for a VA 
examination to determine the current severity of his 
residuals of a compound fracture of the left femur with 
internal derangement of the left knee, to include any 
functional loss of the left hip and thigh, instability of the 
left knee, and degenerative joint disease of the left knee.  
In this regard, the examiner should be asked to disassociate 
any symptoms not related to the veteran's service-connected 
disorder.

The Board further observes that the U.S. Court of Appeals for 
Veterans Claims has held that a veteran can be rated 
separately for different manifestations of the same injury 
where "none of the symptomatology of any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions" and that such 
combined rating does not constitute pyramiding prohibited by 
38 C.F.R. § 4.14 (2004).  Estaban v. Brown, 6 Vet. App. 259, 
262 (1994).  Thus, the RO should consider separate ratings 
for any separate and distinct manifestations of the veteran's 
service-connected residuals of a compound fracture of the 
left femur with internal derangement of the left knee in 
light of Estaban.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Akles v. Derwinski, 1 Vet. App. 118 (1991); see also 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this regard, the Board 
observes that VA is obligated to consider all issues 
reasonably inferred by the evidence of record.  See Douglas 
v. Brown, 2 Vet. App. 435 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
residuals of a compound fracture of the 
left femur with internal derangement of 
the left knee, to include any hip or 
thigh impairment, instability of the left 
knee, and degenerative joint disease of 
the left knee.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed, to include range of motion 
studies for the left hip and thigh, and 
the left knee.  All findings should be 
reported in detail.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
is asked to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should 
assess the extent of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address to 
following:

(A)  List all current manifestations of 
the veteran's residuals of a compound 
fracture of the left femur with internal 
derangement of the left knee.  In this 
regard, the examiner is asked to 
disassociate any symptoms not related to 
the veteran's service-connected disorder.  
If it is impossible to disassociate the 
symptoms, then the examiner should so 
indicate.

(B)  State whether the veteran's 
residuals of a compound fracture of the 
left femur with internal derangement of 
the left knee result in:

(i)  malunion of the femur with 
moderate knee or hip disability;

(ii)  malunion of the femur with 
marked knee or hip disability;

(iii)  fracture of surgical neck of 
the femur, with false joint;

(iv)  fracture of shaft or anatomical 
neck of the femur with nonunion, 
without loose motion, weightbearing 
preserved with aid of brace; or

(v)  fracture of shaft or anatomical 
neck of the femur with nonunion, with 
loose motion (spiral or oblique 
fracture).

(C)  If the veteran has recurrent 
subluxation or lateral instability of the 
left knee that is a residual of the 
compound fracture of the left femur with 
internal derangement of the left knee, 
state whether it is (i) slight, (ii) 
moderate, or (iii) severe.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 20 
percent for the residuals of a compound 
fracture of the left femur with internal 
derangement of the left knee.  This 
review should include consideration of 
separate ratings for any separate and 
distinct manifestations of the veteran's 
service-connected disorder.

3.  If any benefit sought on appeal is 
not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



